 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JACOB DANIEL WOLF,                                  No. 2:20-cv-0206 KJM DB P
12                        Plaintiff,
13              v.                                        ORDER
14    RALPH DIAZ, et al.,
15                        Defendants.
16

17            Plaintiff is a former state prisoner currently proceeding through counsel in this civil rights

18   action brought under 42 U.S.C. § 1983. On May 19, 2021, plaintiff’s counsel filed a contested

19   motion to withdraw as counsel. (ECF No. 47.) Counsel have provided a declaration stating their

20   efforts to notify their client of the motion to withdraw as required by Local Rule 182(d). however,

21   there is no indication whether counsel served the motion on plaintiff. In light of the contested

22   nature of the motion, the court finds it would be appropriate for counsel to serve the motion on

23   plaintiff, if they have not, and file the proof of service by mail. IT IS SO ORDERED.

24   Dated: May 27, 2021

25

26
27   DLB7
     wolf0206.pos
28
                                                         1
